UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4878


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN BERNARD MINOR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cr-00028-DKC-2)


Submitted:   November 29, 2010            Decided:   December 20, 2010


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Arthur S. Cheslock, Baltimore, Maryland, for Appellant. Barbara
Suzanne Skalla, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin Bernard Minor pled guilty pursuant to a written

plea    agreement      to   conspiracy          to    distribute      and    possess      with

intent to distribute five kilograms or more of cocaine and fifty

grams     or   more    of    cocaine       base,       and    to    being     a   felon    in

possession of a firearm.                 Minor was sentenced to 138 months of

imprisonment for the drug charge and to a concurrent term of ten

years on the gun charge.                 On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there are no meritorious grounds for appeal, but raising the

following issues: (1) whether Minor’s guilty plea was adequate,

and (2) whether Minor was properly sentenced.                               The Government

has filed a motion to dismiss.                      For the reasons that follow, we

dismiss in part and affirm in part.

               We agree with the Government that Minor knowingly and

voluntarily waived his right to appeal his sentence in his plea

agreement,      except      for    conditions         not    extant    in    this   appeal.

United States v. Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir.

1995).     This appeal waiver was specifically reviewed at Minor’s

plea hearing, which generally complied with Fed. R. Crim. P. 11.

United States v. General, 278 F.3d 389, 400 (4th Cir. 2002).

Because    Minor      waived      only    his       right    to   appeal    his   sentence,

however, we grant only the Government’s motion to dismiss the

appeal of Minor’s sentence.

                                                2
                 The issues raised in counsel’s Anders brief fail for

the reasons previously discussed: Minor’s plea hearing contained

no reversible error and Minor waived appellate review of his

sentence.          In   accordance       with      Anders,        we    have    reviewed     the

record in this case and have found no meritorious issues for

appeal. ∗        We therefore affirm Minor’s convictions.                            This court

requires that counsel inform Minor, in writing, of the right to

petition     the     Supreme     Court    of       the    United       States      for   further

review.      If Minor requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may       move     in    this     court        for        leave        to    withdraw       from

representation.         Counsel’s motion must state that a copy thereof

was served on Minor.

                 We dispense with oral argument because the facts and

legal      contentions     are    adequately             presented      in     the    materials

before      the    court   and    argument         would     not       aid   the     decisional

process.

                                                                        DISMISSED IN PART;
                                                                          AFFIRMED IN PART




      ∗
          Despite notice, Minor has not filed a pro se supplemental
brief.



                                               3